Citation Nr: 1704071	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of an in-service automobile accident, to include a nasal injury.

2.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Danielle K. Rinnier, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1980 to January 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 1997 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2008 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This case has a long procedural history which has been summarized in previous Board decisions and remands.  Most recently, however, in October 2012, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a Joint Motion for Remand (Joint Motion).  In the January 2015 Order, the Court vacated the Board's October 2012 decision and remanded the case to the Board for compliance with instructions provided in the Joint Motion.  In June 2015, the Board remanded the case for further development, to include a VA examination.  As discussed below, no further development is necessary to decide the appeal.  


FINDINGS OF FACT

1.  The Veteran has a current nasal condition that is etiologically related to active service.

2.  The Veteran's sleep apnea is not related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a nasal disability have been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Nasal Injury

The Veteran claims that he has a chronic nasal condition as a result of an in-service automobile accident that occurred in November 1980.  His condition has been variously diagnosed as sinusitis, rhinitis, and a deviated septum.  

The lay and medical evidence has been discussed in prior Board decisions, and will not be repeated herein.  However, since the Board's June 2015 remand, a VA examination was afforded to the Veteran in January 2016.  The VA examiner concluded that the Veteran does not have sinusitis or a sinus disorder, but did not discuss the March 1981 VA treatment notes indicating sinus problems related to an in-service automobile accident or opine whether the Veteran has had a sinus disorder at any time during the appeal period.  The examiner also stated that the Veteran did not have a deviated septum, despite March 2011 VA treatment notes and May 2005 and March 2011 VA examination reports that note a deviated septum.  In addition, the 2016 VA examiner opined that the current rhinitis is not related to active service, reasoning that he had only had symptoms of rhinitis for a few years, neglecting to mention the diagnoses of rhinitis in 1991, 1992, 2003, and 2011 (see Virtual VA, C&P Exam 3/28/16, Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx Disability Benefits Questionnaire, dated 1/27/16,  p. 1).  

The Board finds that the January 2016 VA examination does not provide any clarity as to the current diagnoses or their etiology.  Moreover, since the Board's June 2015 remand, the Veteran submitted a June 2015 cervical spine MRI study which shows right maxillary inferior sinusitic change, which seems to be similar to the findings in the 1981 x-ray study.  In addition, the June 2015 MRI report indicates that the left maxillary sinus was somewhat obscured by artifact, but that an inferior maxillary sinus cyst or polyp was felt to be present on the left.  

Given the long history of this case and multiple medical opinions already of record, the Board finds that a remand for further development in this case would be futile.  While there remains some uncertainty as to the exact diagnosis and etiology of the Veteran's current nasal problems, rather than remand this case yet again and further delay of completed appellate review, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current nasal condition is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a nasal disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service Connection for Sleep Apnea

Next, the Veteran contends that his current sleep apnea is etiologically related either to active service or to a service-connected disability, to include his service-connected asthma and the nasal condition for which service connection has been granted herein.  However, the Board finds that the weight of the evidence is against a grant of service connection for sleep apnea.  

Service treatment records are negative for any signs, symptoms, treatment, reports, or diagnoses of sleep apnea.  Following the Veteran's separation from service in 1981, the first post-service mention of apneic symptoms is in August 2004, when the Veteran reported that he snored and that he had been told by his girlfriend and mother and that he experienced occasional apneic episodes.  He was referred for a sleep study evaluation, which was conducted in December 2004 and confirmed a diagnosis of obstructive sleep apnea.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting sleep apnea during active service, and that symptoms of sleep apnea were not continuous or recurrent in service.  As noted above, service treatment records are entirely negative for any symptoms of sleep apnea.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of sleep apnea have not been continuous or recurrent since separation from active service in January 1981.  

The absence of post-service complaints, findings, diagnosis, or treatment for sleep apnea for more than 20 years after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of sleep apnea after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Moreover, the Veteran has not contended that his sleep apnea symptoms began during service or that they have been continuous since service separation.  His main contention with regard to the sleep apnea is that it is related to a service-connected disability.  

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as a claim of continuous or recurrent sleep apnea symptoms since service, the Board finds that, while the Veteran is competent to report the onset of symptoms of the claimed disorder, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of sleep apnea after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of sleep apnea; and the lack of any documentation of reports or treatment for sleep apnea until 2004, 23 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of sleep apnea since service, so as to warrant a grant of service connection. 

The Board acknowledges the Veteran's belief that his current sleep apnea is related to active service or to a service-connected disability.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no medical opinions are of record which support a relationship between the Veteran's current sleep apnea and either active service or a service-connected disability, nor is there any other indication in the medical evidence of record that there is a relationship between the current sleep apnea and either active service or a service-connected disability.  

The medical evidence of record is unanimous in demonstrating that the current sleep apnea is not related to either active service or a service-connected disability, but, rather, to the Veteran's obesity or other physiological causes.

The December 2004 sleep study report states that "...in addition to any treatment of the obstructive apnea the patient should be strongly advised to lose significant weight as this may partially or completely relieve the propensity to apnea."  A February 2005 VA treatment note also encouraged weight loss as part of his recommended treatment for sleep apnea.  

The Veteran was afforded a VA examination in May 2005 at which the VA examiner opined that the sleep apnea is not related to his service-connected asthma, but, rather, to his morbid obesity.  The VA examiner further stated that his difficulty breathing and snoring were not related to active service.    

He was afforded another VA examination in March 2011.  The examiner noted that the sleep apnea was of a more recent onset and stated that it was possibly related to his stocky frame and thickened uvula, but that was not related to active service or to any sinusitis even if sinusitis were currently present.  

In sum, the weight of the competent evidence demonstrates that there is no relationship between the Veteran's sleep apnea and either active service or a service-connected disability.  There are no contrary opinions of record.

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current sleep apnea and either his military service or a service-connected disability, including no credible evidence of continuous or recurrent symptoms of sleep apnea during active service, continuous or recurrent symptomatology of sleep apnea following service separation, or competent medical evidence establishing a link between sleep apnea and either active service or a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for sleep apnea, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to the nasal injury claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the sleep apnea claim, VA's duty to notify was satisfied by way of May and December 2005 letters.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the September 2008 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2008 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

As discussed above, VA examinations and opinions were obtained in May 2005 and March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examinations were inadequate as to the diagnosis and etiology of the claimed nasal disability, the Board finds that the opinions were adequate as to the sleep apnea claim.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as physical examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the sleep apnea claim has been met.  38 C.F.R. § 3.159(c)(4).
 
Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of an in-service automobile accident, to include a nasal injury, is granted.  

Service connection for obstructive sleep apnea is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


